Appeal from a judgment of the Supreme Court at Special Term (Williams, J.), entered August 2, 1983 in Albany County, which denied petitioners’ application, in a proceeding pursuant to CPLR article *56978, to, inter alia, enjoin respondents from changing certain aspects of their administration of the tuition assistance program for accelerated summer study.
Judgment affirmed, with costs, upon the opinion of Justice Robert C. Williams at Special Term. We add only that certain of petitioners lacked standing to seek redress. Petitioner Oliver Schools, Inc. (OSI) operates a registered business school in New York; petitioners Regina Montgomery and Jessie Peterkins allegedly attend the International Career Institute, Inc. (ICI), a registered business school, formerly a party to this proceeding. Since the memorandum of May 3, 1983 from New York State Higher Education Services Corporation classifies all of the programs at OSI and. ICI as “accelerated”,, these above-named petitioners are unaffected by the memorandum and therefore lack standing. Kane, J. P., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.